Case 1:19-cr-00337-LO Document 16 Filed 09/25/19 Page 1 of 1 PagelD# 36

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

 

 

for the
United States of America )
Plaintiff )
Vv. ) Case No. 1:19-mj-407
Andrew Jon Thomasberg )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Andrew Jon Thomasberg

} i.
Date: —_—-09/25/2019 _ bL2>AT—

—_ — Attorney's signature

Gretchen L. Taylor, VSB #39087

 

Printed name and bar number

Taylor Law Company
10605 Judicial Drive, Suite A-5
Fairfax, VA 22030

 

Address

gretchen@taylorlawco.com

 

E-mail address

(703) 385-5529

 

Telephone number

(703) 934-1004

 

FAX number
